Citation Nr: 9902845	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  94-15 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased (compensable) evaluation for left 
ear hearing loss with tinnitus.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active service from July 1969 to April 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse rating decisions of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).  

This case was previously remanded by the Board in May 1996.  
That remand found that new and material evidence to reopen a 
claim for service connection for back disability had been 
submitted.  On remand, the RO conducted additional 
development including VA examinations, and subsequently 
granted service connection for post-traumatic stress 
disorder, a cervical spine disorder, a thoracic spine 
fracture, low back pain, and for a donor site scar of the 
right iliac crest.  No notice of disagreement with any 
assigned evaluations was received and the sole issue 
remaining on appeal is entitlement to an increased evaluation 
for left ear hearing loss with associated tinnitus.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the present 
disposition of the appeal has been requested or obtained.  

2.  The veteran has level III hearing for the left ear and 
service connection is not in effect for any right ear hearing 
loss shown.  

3.  Tinnitus is intermittent and not persistent.  



CONCLUSION OF LAW

The criteria for increased (compensable) evaluation for left 
ear hearing loss with associated tinnitus has not been met.  
38 U.S.C.A. §§ 1155, 1160, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.383(a)(3), 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.87, 
Diagnostic Code 6100-6260 (1998); VAOPGCPREC 32-97.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an increased evaluation is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  All of 
the facts have been developed as far as practicable and no 
further assistance is necessary to comply with the duty to 
assist.  

Law and Regulation:  The 1945 Schedule for Rating 
Disabilities (Schedule) will be used for evaluating the 
degree of disabilities in claims for disability compensation.  
The provisions of the rating schedule represent the average 
impairment in earning capacity in civil occupations resulting 
from those disabilities, as far as practicably can be 
determined.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7  Any reasonable doubt regarding 
degree of disability will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  The basis of disability 
evaluations is the ability of the body as a whole or of a 
system or organ of the body to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.  

In reviewing the disability evaluation in this case, the 
Board is bound by the provisions of 38 C.F.R. § 4.85, which 
govern the assignment of disability ratings for impairment of 
auditory acuity.  Evaluations of unilateral defective hearing 
range from noncompensable to 10 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometric testing for the frequencies at 1,000, 2,000, 
3,000 and 4,000 cycles per second (Hertz).  To evaluate the 
degree of disability from defective hearing, the Schedule 
establishes 11 auditory acuity levels designated from level 
I, for essentially normal acuity, through level XI, for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Codes 6100-
6110.  By impairment of auditory acuity is meant the organic 
hearing loss for speech.  38 C.F.R. § 4.87.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
While rating specialists are directed to review the recorded 
history of the disability to make an accurate evaluation, 
regulations do not give past medical reports precedence over 
current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 
7 Vet. App. 55 (1994).  

Facts:  Pursuant to the Board's most recent remand, the 
veteran was provided additional examinations of the ears and 
audiometric testing.  During a January 1998 examination of 
his ears, the veteran reported intermittent, high-pitched 
bilateral tinnitus.  There was also a history of bilateral 
"PE" tubes, the last being about five years ago.  There was 
no vertigo.  The oracle, external canal, tympanic membrane, 
tympanum, and the mastoid were normal.  There was no active 
ear disease or infection present.  The diagnosis was moderate 
high frequency sensory hearing loss, bilaterally.  There was 
no evidence for severe left ear hearing loss.  Also diagnosed 
was intermittent bilateral high-pitched tinnitus, likely 
related to the high-pitched hearing loss.  It was also 
noted that tinnitus could be exacerbated by certain 
medications.  

In May 1998, the veteran was provided with an audiometric 
examination.  Left ear average pure tone decibel thresholds 
for the relevant frequencies at 1,000, 2,000, 3,000 and 4,000 
Hertz was 23.75 (24) and speech discrimination was 
80 percent.  This represents level III hearing for the left 
ear.  Average pure tone decibel thresholds for the relevant 
frequencies of the nonservice-connected right ear was 18.75 
(19) and speech discrimination was 84 percent.  This 
represents level II hearing for the nonservice-connected 
right ear.  Also noted on this examination was periodic 
bilateral tinnitus.  Overall hearing loss was recorded as 
mild to moderate bilateral sensorineural hearing loss.  

Analysis:  Applying the Schedule to the veteran's left ear 
hearing, as measured by the most recent May 1998 audiometric 
examination, left ear hearing is classified as level III, and 
therefore must be assigned a noncompensable evaluation.  
38 C.F.R. § 4.86, Diagnostic Code 6100.  To be assigned a 
compensable evaluation, the average pure tone left ear 
threshold and/or speech recognition would have to be more 
significantly impaired than is currently shown. 

Although not service connected, it is noted that the 
veteran's right ear hearing acuity is better than the left 
and is classified as level II.  When a veteran has service-
connected hearing loss in one ear and nonservice-connected 
hearing loss in the other ear, the hearing in the ear having 
nonservice-connected loss must be considered normal for 
purposes of evaluating the service-connected disability 
rating, unless the veteran is totally deaf in both ears.  
38 U.S.C.A. § 1160; 38 C.F.R. § 3.383(a)(3); VAOPGCPREC 32-
97.  

The RO has combined the veteran's left ear hearing loss with 
tinnitus for evaluation purposes and the Board finds that 
these disabilities, while interrelated, should actually 
receive individual evaluation.  In this case, however, the 
result is the same.  38 C.F.R. § 4.87(a), Diagnostic 
Code 6260 provides that tinnitus which is persistent as a 
symptom of head injury, concussion, or acoustic trauma, 
warrants a 10 percent evaluation.  The RO noted in its most 
recent August 1998 Supplemental Statement of the Case that 
the veteran's service medical records did not document or 
substantiate head injury or concussion resulting in 
complaints of tinnitus.  Additionally, the most recent 
January 1998 VA examination of the veteran's ears noted that 
intermittent bilateral high-pitched tinnitus was most 
likely related to the veteran's service-connected high-
pitched hearing loss.  Both that examination and the 
audiometric examination conducted in May 1988 recorded that 
tinnitus was periodic.  Because tinnitus is not clearly shown 
to be a symptom of head injury or concussion incurred in 
service and because it is recorded as periodic rather than 
persistent in nature, a noncompensable evaluation is 
warranted.  






ORDER

Entitlement to an increased (compensable) evaluation for left 
ear hearing loss with tinnitus is denied.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.   
- 2 -
